UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5989 Name of Registrant: Putnam Global Utilities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Utilities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Global Utilities Fund Fund Name : Putnam Global Utilities Fund Date of fiscal year end: 10/31/2009 AGL Energy Limited Ticker Security ID: Meeting Date Meeting Status AGK CINS Q01630104 10/29/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Remuneration Report Mgmt For Abstain Against 3 Re-elect Max Ould Mgmt For For For 4 Elect Les Hosking Mgmt For For For 5 Elect John Stanhope Mgmt For For For Alliant Energy Corporation Ticker Security ID: Meeting Date Meeting Status LNT CUSIP 018802108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Bennett Mgmt For For For 1.2 Elect Darryl Hazel Mgmt For For For 1.3 Elect David Perdue Mgmt For For For 1.4 Elect Judith Pyle Mgmt For For For 2 2010 Omnibus Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Ameren Corporation Ticker Security ID: Meeting Date Meeting Status AEE CUSIP 023608102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Brauer Mgmt For For For 1.2 Elect Ellen Fitzsimmons Mgmt For For For 1.3 Elect Walter Galvin Mgmt For For For 1.4 Elect Gayle Jackson Mgmt For For For 1.5 Elect James Johnson Mgmt For For For 1.6 Elect Steven Lipstein Mgmt For For For 1.7 Elect Charles Mueller Mgmt For For For 1.8 Elect Harvey Saligman Mgmt For For For 1.9 Elect Patrick Stokes Mgmt For For For 1.10 Elect Thomas Voss Mgmt For For For 1.11 Elect Stephen Wilson Mgmt For For For 1.12 Elect Jack Woodard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Review of Nuclear Facility American Electric Power Company, Inc. Ticker Security ID: Meeting Date Meeting Status AEP CUSIP 025537101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. R. Brooks Mgmt For For For 2 Elect Donald Carlton Mgmt For For For 3 Elect James Cordes Mgmt For For For 4 Elect Ralph Crosby, Jr. Mgmt For For For 5 Elect Linda Goodspeed Mgmt For For For 6 Elect Thomas Hoaglin Mgmt For For For 7 Elect Lester Hudson, Jr. Mgmt For For For 8 Elect Michael Morris Mgmt For For For 9 Elect Lionel Nowell III Mgmt For For For 10 Elect Richard Sandor Mgmt For For For 11 Elect Kathryn Sullivan Mgmt For For For 12 Elect Sara Tucker Mgmt For For For 13 Elect John Turner Mgmt For For For 14 Amendment to the Long-Term Mgmt For For For Incentive Plan 15 Ratification of Auditor Mgmt For For For AMERICAN WATER WORKS COMPANY, INC. Ticker Security ID: Meeting Date Meeting Status AWK CUSIP 030420103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Adik Mgmt For For For 1.2 Elect Donald Correll Mgmt For For For 1.3 Elect Martha Clark Goss Mgmt For For For 1.4 Elect Julie Dobson Mgmt For For For 1.5 Elect Richard Grigg Mgmt For For For 1.6 Elect Julia Johnson Mgmt For For For 1.7 Elect George MacKenzie Mgmt For For For 1.8 Elect William Marrazzo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Centrica PLC Ticker Security ID: Meeting Date Meeting Status CNA CINS G2018Z143 05/10/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Roger Carr Mgmt For Against Against 5 Elect Helen Alexander Mgmt For Against Against 6 Elect Phil Bentley Mgmt For Against Against 7 Elect Nick Luff Mgmt For Against Against 8 Elect Chris Weston Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authorisation of Political Donations Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 17 Non-Voting Meeting Note N/A N/A N/A N/A Cheung Kong Infrastructure Holdings Limited Ticker Security ID: Meeting Date Meeting Status 1038 CINS G2098R102 05/06/2010 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect KAM Hing Lam Mgmt For Against Against 5 Elect Edmond IP Tak Chuen Mgmt For Against Against 6 Elect Andrew Hunter Mgmt For Against Against 7 Elect Susan CHOW WOO Mo Fong Mgmt For Against Against 8 Elect Frank Sixt Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue or Dispose Mgmt For For For Shares w/o Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue or Dispose Mgmt For For For Repurchased Shares 13 Master Agreement Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Non-Voting Agenda Item N/A N/A N/A N/A CMS Energy Corporation Ticker Security ID: Meeting Date Meeting Status CMS CUSIP 125896100 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Merribel Ayres Mgmt For For For 1.2 Elect Jon Barfield Mgmt For For For 1.3 Elect Stephen Ewing Mgmt For For For 1.4 Elect Richard Gabrys Mgmt For For For 1.5 Elect David Joos Mgmt For For For 1.6 Elect Philip Lochner, Jr. Mgmt For For For 1.7 Elect Michael Monahan Mgmt For For For 1.8 Elect John Russell Mgmt For For For 1.9 Elect Kenneth Way Mgmt For For For 1.10 Elect John Yasinsky Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 4 Shareholder Proposal Regarding ShrHldr Against Against For Report on Coal Combustion Waste Deutsche Post AG Ticker Security ID: Meeting Date Meeting Status DPW CINS D19225107 04/28/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 10 Compensation Policy Mgmt For For For 11 Elect Roland Oetker Mgmt For For For 12 Supervisory Board Members' Fees Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A Dominion Resources Inc. Ticker Security ID: Meeting Date Meeting Status D CUSIP 25746U109 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Barr Mgmt For For For 2 Elect Peter Brown Mgmt For Against Against 3 Elect George Davidson, Jr. Mgmt For For For 4 Elect Thomas Farrell, II Mgmt For For For 5 Elect John Harris Mgmt For For For 6 Elect Robert Jepson, Jr. Mgmt For For For 7 Elect Mark Kington Mgmt For For For 8 Elect Margeret McKenna Mgmt For For For 9 Elect Frank Royal Mgmt For For For 10 Elect Robert Spilman, Jr. Mgmt For For For 11 Elect David Wollard Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Elimination of Supermajority Mgmt For For For Requirement to Amend Articles of Incorporation 14 Elimination of Supermajority Mgmt For For For Requirement to Amend the Bylaws 15 Elimination of Supermajority Mgmt For For For Requirement Regarding Setting the Exact Number of Directors 16 Elimination of Supermajority Mgmt For For For Requirement Regarding Removal of a Director for Cause 17 Clarifying Amendments to Articles of Mgmt For For For Incorporation 18 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of 20% Renewable Energy Goal 19 Shareholder Proposal Regarding ShrHldr Against Against For Nuclear Power Plant Construction 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP 26441C105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Barnet, III Mgmt For For For 1.2 Elect G. Alex Bernhardt, Sr. Mgmt For For For 1.3 Elect Michael Browning Mgmt For For For 1.4 Elect Daniel DiMicco Mgmt For For For 1.5 Elect John Forsgren Mgmt For For For 1.6 Elect Ann Maynard Gray Mgmt For For For 1.7 Elect James Hance, Jr. Mgmt For For For 1.8 Elect E. James Reinsch Mgmt For For For 1.9 Elect James Rhodes Mgmt For For For 1.10 Elect James Rogers Mgmt For For For 1.11 Elect Philip Sharp Mgmt For For For 2 2010 Long-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Report 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement E.ON AG Ticker Security ID: Meeting Date Meeting Status EOAN CINS D24914133 05/06/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Compensation Policy Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Appointment of Auditor for Interim Mgmt For For For Reports 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Convertible Debt Mgmt For For For Instruments 12 Amendments to Articles Mgmt For For For Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP 281020107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jagjeet Bindra Mgmt For For For 1.2 Elect Vanessa Chang Mgmt For For For 1.3 Elect France Cordova Mgmt For For For 1.4 Elect Theodore Craver, Jr. Mgmt For For For 1.5 Elect Charles Curtis Mgmt For For For 1.6 Elect Bradford Freeman Mgmt For For For 1.7 Elect Luis Nogales Mgmt For For For 1.8 Elect Ronald Olson Mgmt For For For 1.9 Elect James Rosser Mgmt For For For 1.10 Elect Richard Schlosberg, III Mgmt For For For 1.11 Elect Thomas Sutton Mgmt For For For 1.12 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Electricite de France Ticker Security ID: Meeting Date Meeting Status EDF CINS F2940H113 11/05/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendments to Articles Regarding Mgmt For For For Stock Dividend 4 Elect Bruno Lafont Mgmt For Against Against 5 Elect Henri Proglio Mgmt For Against Against 6 Elect Mirelle Faugere Mgmt For Against Against 7 Elect Philippe Crouzet Mgmt For Against Against 8 Elect Lord Michael Jay of Ewelme Mgmt For Against Against 9 Elect Pierre Mariani Mgmt For Against Against 10 Forms of Dividend Payment Mgmt For For For 11 Authority to Carry out Formalities Mgmt For For For 12 Non-Voting Meeting Note N/A N/A N/A N/A Electricite de France Ticker Security ID: Meeting Date Meeting Status EDF CINS F2940H113 05/18/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports;Approval of Mgmt For For For Non-Tax-Deductible Expenses 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Supplementary Directors' Fees Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Through Private Placement; Authority to Issue Debt Instruments 14 Authority to Increase Share Mgmt For For For Issuance Limit 15 Authority to Increase Capital Mgmt For For For Through Capitalizations 16 Authority to Increase Capital in Mgmt For For For Case of Exchange Offer; Authority to Issue Debt Instruments 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind; Authority to Issue Debt Instruments 18 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Authority to Carry Out Formalities Mgmt For For For ENDESA SA Ticker Security ID: Meeting Date Meeting Status ELE CINS E41222113 06/21/2010 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts Mgmt For For For 3 Reports Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Authority to Issue Convertible Mgmt For For For Securities 7 Authority to Repurchase Shares Mgmt For For For 8 Report on Amendments to Board of Mgmt N/A For Against Directors' Regulations 9 Authority to Carry Out Formalities Mgmt For For For ENDESA SA Ticker Security ID: Meeting Date Meeting Status ELE CINS E41222113 12/14/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Article 7 Mgmt For For For 2 Amend Article 9 Mgmt For For For 3 Amend Article 15 Mgmt For For For 4 Amend Article 22 Mgmt For For For 5 Amend Article 27 Mgmt For For For 6 Amend Article 28 Mgmt For For For 7 Amend Article 37 Mgmt For For For 8 Amend Article 43 Mgmt For For For 9 Amend Article 45 Mgmt For For For 10 Amend Article 51 Mgmt For For For 11 Amend Article 52 Mgmt For For For 12 Amend Article 53 Mgmt For For For 13 Amend Article 54 Mgmt For For For 14 Amend Preamble of General Mgmt For For For Meeting Regulations 15 Amend Article 6 of General Meeting Mgmt For For For Regulations 16 Amend Article 8 of General Meeting Mgmt For For For Regulations 17 Amend Article 10 of General Mgmt For For For Meeting Regulations 18 Amend Article 11 of General Mgmt For For For Meeting Regulations 19 Amend Article 20 of General Mgmt For For For Meeting Regulations 20 Amend Article 20bis of General Mgmt For For For Meeting Regulations 21 Tax Regime Mgmt For For For 22 Ratification of the Co-Option of Mgmt For For For Gianluca Comin 23 Authority to Carry Out Formalities Mgmt For For For 24 Non-Voting Meeting Note N/A N/A N/A N/A 25 Non-Voting Meeting Note N/A N/A N/A N/A Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP 29364G103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect Stewart Myers Mgmt For For For 9 Elect James Nichols Mgmt For For For 10 Elect William Percy, II Mgmt For For For 11 Elect W.J. Tauzin Mgmt For For For 12 Elect Steven Wilkinson Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of the Executive Annual Mgmt For For For Incentive Plan Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP 30161N101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Canning Jr. Mgmt For For For 2 Elect M. Walter D'Alessio Mgmt For For For 3 Elect Nicholas DeBenedictis Mgmt For For For 4 Elect Bruce DeMars Mgmt For For For 5 Elect Nelson Diaz Mgmt For Against Against 6 Elect Sue Ling Gin Mgmt For For For 7 Elect Rosemarie Greco Mgmt For For For 8 Elect Paul Joskow Mgmt For For For 9 Elect Richard Mies Mgmt For For For 10 Elect John Palms Mgmt For For For 11 Elect William Richardson Mgmt For For For 12 Elect Thomas Ridge Mgmt For For For 13 Elect John Rogers, Jr. Mgmt For For For 14 Elect John Rowe Mgmt For For For 15 Elect Stephen Steinour Mgmt For For For 16 Elect Donald Thompson Mgmt For For For 17 2011 Long-Term Incentive Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Ahearn Mgmt For For For Elect Robert Gillette Mgmt For For For Elect Craig Kennedy Mgmt For For For Elect James Nolan Mgmt For For For Elect William Post Mgmt For For For Elect J. Thomas Presby Mgmt For For For Elect Paul Stebbins Mgmt For For For Elect Michael Sweeney Mgmt For For For Elect Jose Villarreal Mgmt For For For 2 2010 Omnibus Incentive Mgmt For For For Compensation Plan 3 Associate Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Fortum Oyj Ticker Security ID: Meeting Date Meeting Status FUM1V CINS X2978Z118 03/25/2010 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Accounts and Reports Mgmt For TNA N/A 10 Allocation of Profits/Dividends Mgmt For TNA N/A 11 Ratification of Board and Mgmt For TNA N/A Management Acts 12 Supervisory Board Members' Fees Mgmt For TNA N/A 13 Supervisory Board Size Mgmt For TNA N/A 14 Election of Supervisory Board Mgmt For TNA N/A 15 Directors' Fees Mgmt For TNA N/A 16 Board Size Mgmt For TNA N/A 17 Election of Directors Mgmt For TNA N/A 18 Authority to Set Auditor's Fees Mgmt For TNA N/A 19 Appointment of Auditor Mgmt For TNA N/A 20 Amendments to Articles Mgmt For TNA N/A 21 Shareholder Proposal Regarding ShrHldr Against TNA N/A Nominating Committee 22 Shareholder Proposal Regarding ShrHldr Against TNA N/A the Abolition of the Supervisory Board GDF Suez Ticker Security ID: Meeting Date Meeting Status GSZ CINS F42768105 05/03/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Through Private Placement; Authority to Issue Debt Instruments 13 Authority to Increase Share Mgmt For For For Issuance Limit 14 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 16 Authority to Increase Capital w/o Mgmt For For For Preemptive Rights Under International Employee Shareholding Plan 17 Global Ceiling on Increases in Mgmt For For For Capital 18 Authority to Increase Capital Mgmt For For For Through Capitalizations 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Authority to Grant Stock Options Mgmt For For For 21 Authority to Issue Restricted Stock Mgmt For For For 22 Authority to Carry Out Formalities Mgmt For For For 23 Shareholder Proposal Regarding ShrHldr Against Against For Allocation of Profits/Dividends General Cable Corporation Ticker Security ID: Meeting Date Meeting Status BGC CUSIP 369300108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Welsh, III Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Amendment to the Certificate of Mgmt For For For Incorporation 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2005 Stock Mgmt For For For Incentive Plan Great Plains Energy Incorporated Ticker Security ID: Meeting Date Meeting Status GXP CUSIP 391164100 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect D.L. Bodde Mgmt For For For 1.2 Elect M.J.Chesser Mgmt For For For 1.3 Elect W.H. Downey Mgmt For For For 1.4 Elect R.C. Ferguson, Jr. Mgmt For For For 1.5 Elect G.D. Forsee Mgmt For For For 1.6 Elect J.A. Mitchell Mgmt For For For 1.7 Elect W.C. Nelson Mgmt For For For 1.8 Elect J.J. Sherman Mgmt For For For 1.9 Elect L.H. Talbott Mgmt For For For 1.10 Elect R.H. West Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hongkong Electric Holdings Ltd Ticker Security ID: Meeting Date Meeting Status 00006 CINS Y33549117 05/06/2010 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Francis LEE Lan Yee Mgmt For Against Against 5 Elect Frank J. Sixt Mgmt For Against Against 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority to Issue and Dispose Mgmt For For For Shares w/o Preemptive Rights 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue and Dispose Mgmt For For For Repurchased Shares 10 Amendments to Articles Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A Iberdrola S.A. Ticker Security ID: Meeting Date Meeting Status IBE CINS E6165F166 03/26/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts Mgmt For For For 5 Reports Mgmt For For For 6 Ratification of Board Acts Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Scrip Dividend Mgmt For For For 10 Elect Maria Helena Antolin Raybaud Mgmt For For For 11 Elect Santiago Martinez Lage Mgmt For For For 12 Elect Victor de Urrutia Vallejo Mgmt For For For 13 Elect Ricardo Alvarez Isasi Mgmt For For For 14 Elect Jose Ignacio Berroeta Mgmt For For For Echevarria 15 Elect Juan Luis Arregui Ciarsolo Mgmt For For For 16 Elect Jose Ignacio Sanchez Galan Mgmt For For For 17 Elect Julio de Miguel Aynat Mgmt For For For 18 Elect Sebastian Battaner Arias Mgmt For For For 19 Board Size Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Issue Debt Instruments Mgmt For For For 22 Authority to List and Delist Mgmt For For For Securities 23 Authority to Create/Fund Mgmt For For For Foundations 24 Amendments to Articles Mgmt For For For 25 Authority to Carry Out Formalities Mgmt For For For 26 Non-Voting Meeting Note N/A N/A N/A N/A INTERNATIONAL POWER PLC Ticker Security ID: Meeting Date Meeting Status IPR CINS G4890M109 05/18/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect David Weston Mgmt For Against Against 3 Elect Sir Neville Simms Mgmt For Against Against 4 Elect Tony Concannon Mgmt For Against Against 5 Elect Bruce Levy Mgmt For Against Against 6 Elect Anthony Isaac Mgmt For Against Against 7 Elect Struan Robertson Mgmt For Against Against 8 Allocation of Profits/Dividends Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Directors' Remuneration Report Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Authority to Repurchase Shares Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Authority to Set General Meeting Mgmt For Against Against Notice Period to 14 Days 20 Adoption of New Articles Mgmt For For For 21 UK and Global Sharesave Plans Mgmt For For For 22 Non-Voting Agenda Item N/A N/A N/A N/A ITC Holdings Corp. Ticker Security ID: Meeting Date Meeting Status ITC CUSIP 465685105 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Jepsen Mgmt For For For 1.2 Elect Richard McLellan Mgmt For For For 1.3 Elect William Museler Mgmt For For For 1.4 Elect Hazel R. O'Leary Mgmt For For For 1.5 Elect Gordon Bennett Stewart, III Mgmt For For For 1.6 Elect Lee Stewart Mgmt For For For 1.7 Elect Joseph Welch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jupiter Telecommunications Co. Ticker Security ID: Meeting Date Meeting Status 4817 CINS J28710101 03/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Tomoyuki Moriizumi Mgmt For For For 4 Elect Tomoya Aoki Mgmt For For For 5 Elect Shunzo Yamaguchi Mgmt For For For 6 Elect Tohru Katoh Mgmt For For For 7 Elect Masayuki Matsumoto Mgmt For For For 8 Elect Yoshio Ohsawa Mgmt For For For 9 Elect Masatoshi Hayashi Mgmt For For For 10 Elect Daisuke Mikogami Mgmt For For For 11 Elect Hirofumi Morozumi Mgmt For For For 12 Elect Makoto Takahashi Mgmt For For For 13 Elect Shunsuke Ohyama Mgmt For For For 14 Elect Akira Itoh Mgmt For Against Against 15 Elect Toshifumi Shibuya Mgmt For Against Against 16 Elect Kenichiroh Takagi Mgmt For Against Against Kansai Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status 9503 CINS J30169106 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Shohsuke Mori Mgmt For For For 3 Elect Makoto Yagi Mgmt For For For 4 Elect Norihiko Saitoh Mgmt For For For 5 Elect Sakae Kanno Mgmt For For For 6 Elect Toshiaki Mukai Mgmt For For For 7 Elect Yasuo Hamada Mgmt For For For 8 Elect Masafumi Ikari Mgmt For For For 9 Elect Masao Ikoma Mgmt For For For 10 Elect Noriaki Hashimoto Mgmt For For For 11 Elect Yohichi Mukae Mgmt For For For 12 Elect Hidemi Toyomatsu Mgmt For For For 13 Elect Jiroh Kagawa Mgmt For For For 14 Elect Yoshihiro Doi Mgmt For For For 15 Elect Ryohei Shirai Mgmt For For For 16 Elect Shigeki Iwane Mgmt For For For 17 Elect Masahiro Iwatani Mgmt For For For 18 Elect Yuzuru Hiroe Mgmt For For For 19 Elect Noriyuki Inoue Mgmt For For For 20 Elect Akio Tsujii Mgmt For For For 21 Elect Ryousuke Tamakoshi Mgmt For For For 22 Elect Yasunari Tamura Mgmt For For For 23 Bonus Mgmt For For For 24 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of International Standards of CSR 25 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Shareholders' Meeting Proceedings on the Internet 26 Shareholder Proposal Regarding ShrHldr Against Against For Size of Board of Directors 27 Shareholder Proposal Regarding ShrHldr Against Against For Size of Statutory Auditors 28 Shareholder Proposal Regarding ShrHldr Against Against For Amendments to Company Goals/Purpose 29 Shareholder Proposal Regarding ShrHldr Against Against For Corporate Social Responsibility Charter 30 Shareholder Proposal Regarding ShrHldr Against Against For Corporate Social Responsibility Charter 31 Shareholder Proposal Regarding ShrHldr Against Against For Corporate Social Responsibility Charter 32 Shareholder Proposal Regarding ShrHldr Against Against For Corporate Social Responsibility Charter 33 Shareholder Proposal Regarding ShrHldr Against Against For Increase in Dividend/Redistribution of Profits 34 Shareholder Proposal Regarding ShrHldr Against Against For Removal of Director 35 Shareholder Proposal Regarding ShrHldr Against Against For Phase out of Nuclear Power 36 Shareholder Proposal Regarding ShrHldr Against For Against Disclosure of Annual Performance Evaluations in Proxy 37 Shareholder Proposal Regarding ShrHldr Against Against For Ban of Reprocessing Nuclear Materials 38 Shareholder Proposal Regarding ShrHldr Against Against For Ban of Plutonium Fuels 39 Shareholder Proposal Regarding ShrHldr Against Against For Ban of Nuclear Power Generation Kyushu Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status 9508 CINS J38468104 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Shingo Matsuo Mgmt For For For 4 Elect Toshio Manabe Mgmt For For For 5 Elect Yasumichi Hinago Mgmt For For For 6 Elect Mamoru Dangami Mgmt For For For 7 Elect Masayoshi Nuki Mgmt For For For 8 Elect Yoshinori Fukahori Mgmt For For For 9 Elect Toshihiko Hirano Mgmt For For For 10 Elect Haruyoshi Yamamoto Mgmt For For For 11 Elect Kenichi Fujinaga Mgmt For For For 12 Elect Tetsu Mizobe Mgmt For For For 13 Elect Masatoshi Morooka Mgmt For For For 14 Elect Masahiro Kajiwara Mgmt For For For 15 Elect Michiaki Uriu Mgmt For For For 16 Elect Kenji Tsugami Mgmt For For For 17 Elect Kazuumi Nashida Mgmt For For For 18 Elect Masanao Chinzei Mgmt For For For 19 Elect Akiyoshi Watanabe Mgmt For For For 20 Elect Shinji Yasumoto Mgmt For Against Against 21 Election of Alternate Statutory Mgmt For For For Auditors 22 Shareholder Proposal Regarding ShrHldr Against Against For Introducing Smart Grid 23 Shareholder Proposal Regarding ShrHldr Against Against For Formation of Health and Nuclear Power Committee 24 Shareholder Proposal Regarding ShrHldr Against Against For Freezing Operation of Nuclear Power Plant 25 Shareholder Proposal Regarding ShrHldr Against Against For Phase out of Construction of Nuclear Power Storage National Grid PLC Ticker Security ID: Meeting Date Meeting Status NG CINS G6375K151 07/27/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Sir John Parker Mgmt For For For 4 Elect Steven Holliday Mgmt For For For 5 Elect Kenneth Harvey Mgmt For For For 6 Elect Steve Lucas Mgmt For For For 7 Elect Stephen Pettit Mgmt For For For 8 Elect Nick Winser Mgmt For For For 9 Elect George Rose Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Directors' Remuneration Report Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Scrip Dividend Mgmt For For For 15 Capitalisation of Share Premium Mgmt For For For Account 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 19 Amendments to Articles Regarding Mgmt For For For Borrowing Limits 20 Amendments to Articles Regarding Mgmt For For For Objects Clause and Authorised Capital 21 Non-Voting Meeting Note N/A N/A N/A N/A Northeast Utilities Ticker Security ID: Meeting Date Meeting Status NU CUSIP 664397106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Booth Mgmt For For For 1.2 Elect John Clarkeson Mgmt For For For 1.3 Elect Cotton Cleveland Mgmt For For For 1.4 Elect Sanford Cloud, Jr. Mgmt For For For 1.5 Elect E. Gail de Planque Mgmt For For For 1.6 Elect John Graham Mgmt For For For 1.7 Elect Elizabeth Kennan Mgmt For For For 1.8 Elect Kenneth Leibler Mgmt For For For 1.9 Elect Robert Patricelli Mgmt For For For 1.10 Elect Charles Shivery Mgmt For For For 1.11 Elect John Swope Mgmt For For For 1.12 Elect Dennis Wraase Mgmt For For For 2 Ratification of Auditor Mgmt For For For NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NVE CUSIP 67073Y106 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Brian Kennedy Mgmt For For For 1.2 Elect John O'Reilly Mgmt For For For 1.3 Elect Michael Yackira Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Pepco Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status POM CUSIP 713291102 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jack Dunn IV Mgmt For For For 1.2 Elect Terence Golden Mgmt For For For 1.3 Elect Patrick Harker Mgmt For For For 1.4 Elect Frank Heintz Mgmt For For For 1.5 Elect Barbara Krumsiek Mgmt For For For 1.6 Elect George MacCormack Mgmt For For For 1.7 Elect Lawrence Nussdorf Mgmt For For For 1.8 Elect Patricia Oelrich Mgmt For For For 1.9 Elect Joseph Rigby Mgmt For For For 1.10 Elect Frank Ross Mgmt For For For 1.11 Elect Pauline Schneider Mgmt For Withhold Against 1.12 Elect Lester Silverman Mgmt For For For 2 Ratification of Auditor Mgmt For For For PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP 69331C108 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For Against Against 2 Elect Lewis Chew Mgmt For Against Against 3 Elect C. Lee Cox Mgmt For Against Against 4 Elect Peter Darbee Mgmt For Against Against 5 Elect Maryellen Herringer Mgmt For Against Against 6 Elect Roger Kimmel Mgmt For Against Against 7 Elect Richard Meserve Mgmt For Against Against 8 Elect Forrest Miller Mgmt For Against Against 9 Elect Rosendo Parra Mgmt For Against Against 10 Elect Barbara Rambo Mgmt For Against Against 11 Elect Barry Williams Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Amendment to the 2006 Long-Term Mgmt For For For Incentive Plan 15 Shareholder Proposal Regarding ShrHldr Against For Against Independent Board Chairman 16 Shareholder Proposal Regarding ShrHldr Against Against For Key Committee Membership 17 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Pinnacle West Capital Corporation Ticker Security ID: Meeting Date Meeting Status PNW CUSIP 723484101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Basha, Jr. Mgmt For Withhold Against 1.2 Elect Donald Brandt Mgmt For Withhold Against 1.3 Elect Susan Clark-Johnson Mgmt For Withhold Against 1.4 Elect Denis Cortese Mgmt For Withhold Against 1.5 Elect Michael Gallagher Mgmt For Withhold Against 1.6 Elect Pamela Grant Mgmt For Withhold Against 1.7 Elect Roy Herberger, Jr. Mgmt For Withhold Against 1.8 Elect Humberto Lopez Mgmt For Withhold Against 1.9 Elect Kathryn Munro Mgmt For Withhold Against 1.10 Elect Bruce Nordstrom Mgmt For Withhold Against 1.11 Elect W. Douglas Parker Mgmt For Withhold Against 2 Restoration of Right to Call a Mgmt For For For Special Meeting 3 Ratification of Auditor Mgmt For For For PNM Resources Inc. Ticker Security ID: Meeting Date Meeting Status PNM CUSIP 69349H107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adelmo Archuleta Mgmt For For For 1.2 Elect Patricia Collawn Mgmt For For For 1.3 Elect Julie Dobson Mgmt For For For 1.4 Elect Robert Nordhaus Mgmt For For For 1.5 Elect Manuel Pacheco Mgmt For For For 1.6 Elect Bonnie Reitz Mgmt For For For 1.7 Elect Donald Schwanz Mgmt For For For 1.8 Elect Jeffry Sterba Mgmt For For For 1.9 Elect Bruce Wilkinson Mgmt For For For 1.10 Elect Joan Woodard Mgmt For For For 2 Ratification of Auditor Mgmt For For For PT Indosat Terbuka Ticker Security ID: Meeting Date Meeting Status ISAT CINS Y7130D110 01/28/2010 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors and Mgmt For Against Against Commissioners (Slate) 2 Amendments to Articles Mgmt For For For Public Power Corp. S.A. Ticker Security ID: Meeting Date Meeting Status PPC CINS X7023M103 12/17/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Election of Directors Mgmt For TNA N/A Public Service Enterprise Group Incorporated Ticker Security ID: Meeting Date Meeting Status PEG CUSIP 744573106 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Albert Gamper, Jr. Mgmt For For For 2 Elect Conrad Harper Mgmt For For For 3 Elect William Hickey Mgmt For For For 4 Elect Ralph Izzo Mgmt For For For 5 Elect Shirley Jackson Mgmt For Against Against 6 Elect David Lilley Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Hak Cheol Shin Mgmt For For For 9 Elect Richard Swift Mgmt For For For 10 Ratification of Auditor Mgmt For For For Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. RWE AG Ticker Security ID: Meeting Date Meeting RWE CINS D6629K109 04/22/2010 Take No Action Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Management Board Mgmt For TNA N/A Acts 6 Ratification of Supervisory Board Mgmt For TNA N/A Acts 7 Compensation Policy Mgmt For TNA N/A 8 Appointment of Auditor Mgmt For TNA N/A 9 Appointment of Auditor for Interim Mgmt For TNA N/A Statements 10 Election of Supervisory Board Mgmt For TNA N/A Members 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Amendments to Articles Mgmt For TNA N/A 13 Intra-company Contracts/Control Mgmt For TNA N/A Agreements 14 Non-Voting Meeting Note N/A N/A N/A N/A Scottish and Southern Energy PLC Ticker Security ID: Meeting Date Meeting Status SSE CINS G7885V109 07/23/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Thomas Andersen Mgmt For Against Against 5 Elect Susan Rice Mgmt For Against Against 6 Elect Gregor Alexander Mgmt For Against Against 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Sempra Energy Ticker Security ID: Meeting Date Meeting Status SRE CUSIP 816851109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Brocksmith, Jr. Mgmt For For For 2 Elect Donald Felsinger Mgmt For For For 3 Elect Wilford Godbold, Jr. Mgmt For For For 4 Elect William Jones Mgmt For For For 5 Elect William Ouchi Mgmt For For For 6 Elect Carlos Ruiz Mgmt For For For 7 Elect William Rusnack Mgmt For For For 8 Elect William Rutledge Mgmt For For For 9 Elect Lynn Schenk Mgmt For For For 10 Elect Neal Schmale Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Snam Rete Gas S.p.A. Ticker Security ID: Meeting Date Meeting Status SRG CINS T8578L107 04/27/2010 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 5 Board Size Mgmt For TNA N/A 6 Board Term Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 List 1 Mgmt For TNA N/A 9 List 2 Mgmt For TNA N/A 10 Election of Chairman of the Board Mgmt For TNA N/A of Directors 11 Directors' Fees Mgmt For TNA N/A 12 Election of Statutory Auditors Mgmt For TNA N/A 13 Election of Chairman of the Board Mgmt For TNA N/A of the Statutory Auditors 14 Statutory Auditors' Fees Mgmt For TNA N/A 15 Appointment of Auditor Mgmt For TNA N/A 16 Amendments to Articles Mgmt For TNA N/A Terna S.p.A. Ticker Security ID: Meeting Date Meeting Status TRN CINS T9471R100 04/29/2010 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A The AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP 00130H105 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Samuel Bodman Mgmt For For For 1.2 Elect Paul Hanrahan Mgmt For For For 1.3 Elect Tarun Khanna Mgmt For For For 1.4 Elect John Koskinen Mgmt For For For 1.5 Elect Philip Lader Mgmt For For For 1.6 Elect Sandra Moose Mgmt For For For 1.7 Elect John Morse, Jr. Mgmt For For For 1.8 Elect Philip Odeen Mgmt For For For 1.9 Elect Charles Rossotti Mgmt For For For 1.10 Elect Sven Sandstrom Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Compensation Plan 3 Reapproval of the Performance Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For The Southern Company Ticker Security ID: Meeting Date Meeting Status SO CUSIP 842587107 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Juanita Baranco Mgmt For For For 1.2 Elect Jon Boscia Mgmt For For For 1.3 Elect Henry Clark III Mgmt For For For 1.4 Elect H. William Habermeyer, Jr. Mgmt For For For 1.5 Elect Veronica Hagen Mgmt For For For 1.6 Elect Warren Hood, Jr. Mgmt For For For 1.7 Elect Donald James Mgmt For For For 1.8 Elect J. Neal Purcell Mgmt For For For 1.9 Elect David Ratcliffe Mgmt For For For 1.10 Elect William Smith, Jr. Mgmt For For For 1.11 Elect Larry Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Cumulative Voting Mgmt For For For 5 Increase of Authorized Common Mgmt For For For Stock 6 Shareholder Proposal Regarding ShrHldr Against Against For Greenhouse Gas Emissions Goals 7 Shareholder Proposal Regarding ShrHldr Against Against For Report on Coal Combustion Waste Tokyo Electric Power Company Incorporated Ticker Security ID: Meeting Date Meeting Status 9501 CINS J86914108 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Zengo Aizawa Mgmt For For For 4 Elect Yasushi Aoyama Mgmt For For For 5 Elect Takao Arai Mgmt For For For 6 Elect Tsunehisa Katsumata Mgmt For For For 7 Elect Shigeru Kimura Mgmt For For For 8 Elect Akio Komori Mgmt For For For 9 Elect Masataka Shimizu Mgmt For For For 10 Elect Hiroaki Takatsu Mgmt For For For 11 Elect Masaru Takei Mgmt For For For 12 Elect Norio Tsuzumi Mgmt For For For 13 Elect Yoshihiro Naitoh Mgmt For For For 14 Elect Toshio Nishizawa Mgmt For For For 15 Elect Naomi Hirose Mgmt For For For 16 Elect Takashi Fujimoto Mgmt For For For 17 Elect Makio Fujiwara Mgmt For For For 18 Elect Fumiaki Miyamoto Mgmt For For For 19 Elect Sakae Mutoh Mgmt For For For 20 Elect Tomijiroh Morita Mgmt For For For 21 Elect Hiroshi Yamaguchi Mgmt For For For 22 Elect Masao Yamazaki Mgmt For For For 23 Elect Kazuko Ohya Mgmt For For For 24 Elect Takashi Karasaki Mgmt For Against Against 25 Shareholder Proposal Regarding ShrHldr Against Against For Increase in Dividend/Redistribution of Profits 26 Shareholder Proposal Regarding ShrHldr Against Against For Formation of Nuclear Waste Disposal Examination Committee 27 Shareholder Proposal Regarding ShrHldr Against Against For Disengaging from Fast Breeder Reactor 28 Shareholder Proposal Regarding ShrHldr Against Against For Introducing Smart Grid 29 Shareholder Proposal Regarding ShrHldr Against For Against Disclosure of Directors' Fees and Bonuses Tokyo Gas Company Limited Ticker Security ID: Meeting Date Meeting Status 9531 CINS J87000105 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Mitsunori Torihara Mgmt For For For 4 Elect Tadaaki Maeda Mgmt For For For 5 Elect Tsuyoshi Okamoto Mgmt For For For 6 Elect Shigeru Muraki Mgmt For For For 7 Elect Toshiyuki Kanisawa Mgmt For For For 8 Elect Tsutomuu Ohya Mgmt For For For 9 Elect Michiaki Hirose Mgmt For For For 10 Elect Mikio Itazawa Mgmt For For For 11 Elect Katsuhiko Honda Mgmt For For For 12 Elect Sanae Inada Mgmt For For For 13 Elect Yukio Satoh Mgmt For For For 14 Elect Shohji Mori Mgmt For For For UGI Corporation Ticker Security ID: Meeting Date Meeting Status UGI CUSIP 902681105 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Ban Mgmt For For For Elect Richard Gozon Mgmt For For For Elect Lon Greenberg Mgmt For For For Elect Marvin Schlanger Mgmt For For For Elect Anne Pol Mgmt For For For Elect Ernest Jones Mgmt For For For Elect John Walsh Mgmt For For For Elect Roger Vincent Mgmt For For For Elect M. Shawn Puccio Mgmt For For For 2 Ratification of Auditor Mgmt For For For Westar Energy, Inc. Ticker Security ID: Meeting Date Meeting Status WR CUSIP 95709T100 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B. Anthony Isaac Mgmt For For For Elect Michael Morrissey Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wisconsin Energy Corporation Ticker Security ID: Meeting Date Meeting Status WEC CUSIP 976657106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bergstrom Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Patricia Chadwick Mgmt For For For 1.4 Elect Robert Cornog Mgmt For For For 1.5 Elect Curt Culver Mgmt For For For 1.6 Elect Thomas Fischer Mgmt For For For 1.7 Elect Gale Klappa Mgmt For For For 1.8 Elect Ulice Payne, Jr. Mgmt For For For 1.9 Elect Frederick Stratton, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Utilities Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
